DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 7, 10, and 12-13 are objected to because of the following informalities:  

	Regarding Claim 7
	Line 4 recites the language “and wherein”. This should be amended to –

Regarding Claim 10
Line 14 recites the language “the rocker arm”. To maintain consistency and clarity within the claims, the claim language should be amended such that it reads –the switching rocker arm—

Regarding Claim 12
Line 1 recites the language “determining the timing”. To maintain consistency and clarity within the claims, the claim language should be amended such that it reads –the determining the timing of triggering of the solenoid—

Regarding Claim 13
Line 1 recites the language “timing of triggering”. To maintain consistency and clarity within the claims, the claim language should be amended such that it reads –the timing of triggering of the solenoid—
Lines 2-3 recite the language “determining the timing”. To maintain consistency and clarity within the claims, the claim language should be amended such that it reads –the determining the timing of triggering of the solenoid—

Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 4, 6-8, 10-11, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 4
Lines 2-3 recite the limitation "the solenoid".  There is insufficient antecedent basis for this limitation in the claim. There is support for “the solenoid assembly”. 
Line 3 recites the limitation “a lift portion of a cam”. However, Claim 1 previously disclosed “a cam having a lift portion and a base circle”. Therefore, it is unclear if the lift portion and the cam of line 3 are the same lift portion and same cam as recited in claim 1. 
Line 5 recites the limitation “the cam”. However, as Claim 1 and line 3 of claim 4 previously disclose “a cam” it is unclear which cam is being referenced in line 5.
Line 5 recites the limitation “the lift portion”. However, as Claim 1 and line 3 of claim 4 previously disclose “a lift portion” it is unclear which lift portion is being referenced in line 5. 
Line 6 recites the limitation “a base circle portion”. However, Claim 1 previously disclosed “a cam having a lift portion and a base circle”. Therefore, it is unclear if the base circle portion of line 6 is the same limitation as “a base circle” of claim 1 or if it is a new limitation. 

Regarding Claim 6
Line 2 recites the limitation “an armature”. However, Claim 1 previously disclosed an armature. Therefore, it is unclear if the armature of line 2 is the same armature as recited in claim 1 or if it is a new limitation. 

Regarding Claim 10
Lines 12-13 recite the limitation “the solenoid assembly”. There is insufficient antecedent basis for this limitation in the claim.
Line 14 recites the limitation “a solenoid assembly”. However, as lines 12-13 previously disclose “the solenoid assembly” it is unclear whether the solenoid assembly of line 14 is the same solenoid assembly as lines 12-13 or if it is a new solenoid assembly. 
Line 16 recites the limitation “the solenoid assembly”. However, as lines 12-13 and 14 recite “the solenoid assembly” and “a solenoid assembly”, it is unclear whether the solenoid assembly of line 16 is the solenoid assembly of lines 12-13 or the solenoid assembly of line 14. 

Regarding Claim 11
Line 12 recites the limitation “the system”. There is insufficient antecedent basis for this limitation in the claim.
Line 13 recites the limitation “the solenoid in the system”. There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 13
Line 3 recites the limitation “a rocker arm”. However, Claim 11 previously disclosed “a switching rocker arm”. Therefore, it is unclear if the rocker arm of line 3 is the same rocker arm as recited in claim 11 or if it is a new rocker arm. 

Regarding Claim 14
Line 1 recites the language “claim 9”. However, as claim 9 is currently cancelled it is unclear which claim Claim 14 depends. For examination purposes, it has been interpreted as depending on claim 10. 
Lines 1-2 recite the limitation “the switching of the switchable rocker arm”. There is insufficient antecedent basis for this limitation in the claim. Claim 10 discloses “a switching rocker arm”.
Line 2 recites the language “base circle”. However, Claim 10 previously disclosed “a base circle”. Therefore, it is unclear if the base circle of line 2 is the same limitation as “a base circle” of claim 10 or if it is a new limitation.

Regarding Claims 7-8
Claims 7-8 are rejected insofar as they are dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 10-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendriksma et al., US 6,499,451, in view of Jeong, US 2009/0306846.

Regarding Claim 10
Hendriksma discloses a method for switching a switchable rocker arm assembly, the switchable rocker arm assembly comprising: a switching rocker arm (12’) configured to engage a valve (76), the switching rocker arm (12’) movable by contact with a cam (16) having a lift portion (63’) and a base circle (61’), the switching rocker arm (12’) comprising: an inner arm (18); an outer arm (30) pivotably secured to the inner arm (18) and having a latch bore (Hendriksma, Figures 2-4); and a latch pin selectively movable between a first position where the latch pin does not contact the inner arm (18), and a second position where the latch pin contacts the inner arm (18); and a solenoid assembly (40’, 42) that is energized while the switching rocker arm is in contact with the lift portion of the cam (16) (Hendriksma, Figures 2 and 4). 
However, Hendriksma does not disclose processing engine speed data to select a timing of triggering the solenoid assembly to energize; and adjusting the timing of triggering of the solenoid assembly as the engine speed data indicates a change in engine speed. 
Jeong teaches a controller that processes engine speed data to select a timing of triggering of the solenoid to energize and adjusting the timing of triggering of the solenoid assembly when there is a change in engine speed  (Jeong, [0031]-[0033]).
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hendriksma to include processing engine speed data to select a timing of triggering the solenoid assembly to energize; and adjusting the timing of triggering of the solenoid assembly as the engine speed data indicates a change in engine speed as is taught by Jeong as being well known in the art to monitor engine speed to determine the ideal conditions to activate the solenoid assembly to ensure efficient engine operation (Jeong, [0005]-[0006]). 

Regarding Claim 11
Hendriksma discloses a method for switching a switchable rocker arm assembly, the switchable rocker arm assembly comprising: a switching rocker arm (12’) configured to engage a valve (76), the switching rocker arm (12’) movable by contact with a cam (16) having a lift portion (63’) and a base circle (61’), the switching rocker arm (12’) comprising: an inner arm (18); an outer arm (30) pivotably secured to the inner arm (18) and having a latch bore (Hendriksma, Figures 2-4); and a latch pin selectively movable between a first position where the latch pin does not contact the inner arm (18), and a second position where the latch pin contacts the inner arm (18); and a solenoid assembly (40’, 42) (Hendriksma, Figures 2 and 4). 
However, Hendriksma does not disclose determining an operating temperature of the system, determining a voltage available to the solenoid in the system, determining a timing of triggering of the solenoid based on the determined temperature and voltage, and commanding the solenoid to trigger based on the determined timing.  
Jeong teaches determining an operating temperature of the system (Jeong, [0032]-[0033]), determining a voltage available to the solenoid in the system (Jeong, [0032]-[0033]), determining a timing of triggering of the solenoid based on the determined temperature and voltage (Jeong, [0031]-[0033]), and commanding the solenoid to trigger based on the determined timing (Jeong, [0031]-[0033]).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hendriksma to include determining an operating temperature of the system, determining a voltage available to the solenoid in the system, determining a timing of triggering of the solenoid based on the determined temperature and voltage, and commanding the solenoid to trigger based on the determined timing as is taught by Jeong as being well known in the art to monitor temperature and voltage to determine the ideal conditions to activate the solenoid assembly to ensure efficient engine operation (Jeong, [0005]-[0006]). 

Regarding Claim 12
Hendriksma and Jeong teach the method as rejected in Claim 10 above. Jeong further teaches that determining the timing comprises determining a preferred timing of triggering based on a look-up table that corresponds to a given engine speed (Jeong, [0031]-[0033]). 
[Since Jeong discloses that the control portion activates an ON state of the DCA device when the operating state (engine speed) is in a predetermined range, Jeong teaches a look-up table that includes when to trigger when the engine speed meets a predetermined range of engine speeds.]

Regarding Claim 15
Hendriksma discloses a control system for operating an electro-mechanical valvetrain cylinder deactivation system, the control system comprising: a switching rocker arm (12’) having an inner arm (18), an outer arm (30) and a latch pin selectively movable between a first position (Hendricksma, Figure 2) where the latch pin does not contact the inner arm (18), and a second position (Hendricksma, Figure 4) wherein the latch pin contacts the inner arm (18); a solenoid assembly (40’, 42) configured to trigger to result in selective actuation of the latch pin (Hendriksma, Figures 2 and 4); and a controller (control system) configured to control the solenoid assembly (40’, 42) (Hendricksma, Abstract). 
However, Hendriksma does not disclose that the controller is configured to command a timing of the triggering of the solenoid assembly by determining and processing a temperature and a voltage of the solenoid assembly of the electro-mechanical valvetrain cylinder deactivation system. 
Jeong teaches determining an operating temperature of the system (Jeong, [0032]-[0033]), determining a voltage available to the solenoid in the system (Jeong, [0032]-[0033]), determining a timing of triggering of the solenoid based on the determined temperature and voltage (Jeong, [0031]-[0033]), and commanding the solenoid to trigger based on the determined timing (Jeong, [0031]-[0033]).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hendriksma so that the controller is configured to command a timing of the triggering of the solenoid assembly by determining and processing a temperature and a voltage of the solenoid assembly of the electro-mechanical valvetrain cylinder deactivation system as is taught by Jeong as being well known in the art to monitor temperature and voltage to determine the ideal conditions to activate the solenoid assembly to ensure efficient engine operation (Jeong, [0005]-[0006]). 


7.	Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendriksma et al., US 6,499,451, in view of Diggs, US 5,653,198.

Regarding Claim 16
Hendriksma discloses a switching rocker arm assembly, comprising: a switching rocker arm (12’) configured to engage a valve (76), the switching rocker arm (12’) comprising: a latch bore (30’); and a latch pin selectively movable in the latch bore (12’, 30’) between an extended first position and a retracted second position (Hendriksma, Figures 2 and 4)); and a solenoid assembly (40’) comprising an armature (38’) extending out of the solenoid assembly (40’) (Hendriksma, Figure 2). 
However, Hendriksma does not disclose that the armature is biased by at least one compliance spring out of the solenoid assembly. Diggs teaches a rocker arm system in which an actuating mechanism (100) includes a solenoid (102) and a spring (114) that biases the actuating arm (11) into contact with the latch pin (80) (Column 4, Lines 21-35, Figures 3-5). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hendriksma to include a spring that biases the armature out of the solenoid assembly as is taught by Diggs as being well known in the art to utilize a spring in combination with a solenoid to achieve the desired valve activation/deactivation. 

Allowable Subject Matter
8.	Claims 1-3, 5, and 19 are allowed.

9.	Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10.	Claim 4, 6-8, and 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

11.	The following is an examiner’s statement of reasons for allowance:
In the switching rocker arm assembly of claim 1, the inclusion of:
“an actuation lever extending between the solenoid assembly and the switching rocker arm; and a linkage between the armature and the actuation lever, the linkage comprising a pin and a slot, wherein the pin is configured to move linearly or non-linearly in the slot” was not found. 

In the method of claim 13, the inclusion of:	
	“timing of triggering is determined relative to a sequence of a first, a second, and a third lift event, and wherein determining the timing comprises determining a preferred timing such that switching of a rocker arm associated with the solenoid concludes subsequent to the second lift event” was not found.

In the control system of claim 14, the inclusion of:
“the switching of the switchable rocker arm occurs on the base circle such that the latch pin moves to the first position where the latch pin does not contact the inner arm” was not found. 

In the switching rocker arm assembly of claim 17, the inclusion of:
“an actuation lever extending between the solenoid assembly and the switching rocker arm, wherein a linkage between the armature and the actuation leer comprises a pin in a slot, and wherein the slot controls actuation forces for moving the actuation lever and the latch pin” was not found. 

	In the switching rocker arm assembly of claim 19, the inclusion of:
“an actuation lever extending between the solenoid assembly and the switching rocker arm, wherein a linkage between the armature and the actuation lever comprises a pin in a slot, wherein the slot comprises an oblong shape or a crescent shape” was not found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
12.	Applicant’s arguments, see pages 7-8, with respect to the rejections of claims 1-5, 9, 14, and 19 under 35 U.S.C. 102(a)(1) and claims 15 and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been withdrawn. However, a new rejection of claim 16 under 35 U.S.C. 103 has been made. New claim objections and claim rejections under 35 U.S.C. 112(b) have also been added. 

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	- Shelby et al. (US 2019/0331039) – diagnosing cylinder deactivation
	- Raimondi (WO 2015/181264 A1) – variable valve actuation

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746